Citation Nr: 1526067	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and P.C.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  He and his friend, P.C., testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in the record. 


FINDINGS OF FACT

1.  Bilateral hearing loss was first demonstrated long after service and is not attributable to in-service noise exposure. 

2.  Current tinnitus had onset after separation from service and is not attributable to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural hearing loss and tinnitus (organic diseases of the nervous system) are listed as "chronic disease[s]" under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall be established when hearing acuity meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As a preliminary matter, the service treatment records have not been obtained and are unavailable.  A memorandum of formal finding of unavailability of service treatment records was issued in February 2010.  The memorandum indicated that written and telephonic efforts to obtain the records were conducted.  In a December 2009 letter, the RO notified the Veteran that service treatment records could not be obtained.  The December 2009 notice letter informed him that he could submit any records in his possession.

Nonetheless, at an August 2011 VA audiological examination and during the July 2014 Board hearing, the Veteran reported that he had noise exposure while working in an incinerator room burning secure materials during service.  He is competent to report these in-service incidents or exposures, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2014); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Therefore, the Board finds his reports of in-service noise exposures to be credible despite an absence of service treatment records.

The August 2011 VA examination also demonstrated hearing loss under 38 C.F.R. 
§ 3.385, as auditory thresholds were found to be greater than 40 decibels from 3000 to 4000 Hertz, bilaterally.  In addition, the Veteran stated that he had experienced tinnitus for approximately five years.  Therefore, two of the three elements necessary for service connection - diagnosis of current bilateral hearing loss and tinnitus and in-service injuries or incidents - are demonstrated.

Turning to the issue of medical nexus, the Veteran testified, along with his friend P.C., that he had hearing problems since service separation.  However, these statements are inconsistent with other evidence of record, and are therefore, of reduced probative value.  For example, the first recorded clinical evidence of a hearing loss disability was noted in a June 2009 VA treatment record, more than 30 years after service separation.  

At that time, the Veteran did not assert that his disability was incurred as a result of in-service noise exposure.  Further, the June 2009 VA treatment record notes that he specifically denied having symptoms of tinnitus; however, during the August 2011 VA examination report, he reported that his tinnitus began five years ago, in approximately 2006, and more than 28 years after service separation.  Moreover, he did not file a claim for VA compensation benefits for hearing loss or tinnitus until July 2009, many years after service.  

Additionally, neither the Veteran nor his friend's lay statements provided information demonstrating that he had hearing loss to the extent required for VA compensation purposes as defined under 38 C.F.R. § 3.385 during service or within the year following.  He has not reported that he ever had an audiogram done during service or that he had the level of hearing loss required to meet the definition under VA regulation.  Moreover, he has not identified any treatment for hearing loss or tinnitus over the years until 2009.  For these reasons, the lay statements of record, purporting to show continuous symptoms of hearing loss and tinnitus since service discharge, are inconsistent with, and outweighed by, other evidence of record. 

Moreover, the evidence of record weighs against a finding of a nexus between current hearing loss and tinnitus and in-service noise exposure.   Upon examination in August 2011, the Veteran reported in-service noise exposure while working in incinerator room burning secure materials.  He also noted that he worked for a pharmacy and delivered specialized equipment such as hospital beds.  He reported he had also worked in construction.  

The examiner noted that these statements were positive for occupational noise exposure.  Regarding tinnitus, the Veteran reported that it began five years previously, in approximately 2006, and more than 28 years after service separation.  The examiner concluded, after reviewing the claims file and the Veteran's statements that an opinion as to the etiology of the hearing loss and tinnitus could not be provided without resort to speculation because the service treatment records were unavailable.  The Board finds that the examiner provided a sufficient explanation as to why an opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In sum, the only evidence of record supporting the finding of a nexus between the disabilities and service are the statements of the Veteran and his friend, which were submitted in connection with his claim for benefits, and which is of limited probative value.  Further, as lay persons, the Veteran and his friend do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of sensorineural hearing loss or tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sensorineural hearing loss and tinnitus are medically complex disease processes because of their multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

As noted above, destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Given the lack of competent and credible evidence linking current bilateral hearing loss and tinnitus to service, the evidence is against a finding of a nexus between them.  Accordingly, the preponderance of the evidence is against the claims, and they are, therefore, denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in July and August 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim. 

VA also has a duty to assist a veteran in the development of a claim, which includes assisting him or her in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the service treatment records have not been obtained and are unavailable.  A memorandum of formal finding of unavailability of service treatment records was issued in February 2010 indicating that written and telephonic efforts to obtain the records were conducted.  In December 2009, the RO notified the Veteran that service treatment records could not be obtained and informed him that he could submit any records in his possession. None were forthcoming.

The Veteran's post-service VA treatment records and his lay statements, to include the July 2014 Board Hearing transcript, have been associated with the record.  Further, he was provided with a VA examination in August 2011 to assist in determining the nature and etiology of his hearing loss and tinnitus disorders.  The Board finds that the medical opinion is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


